Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund February 2012 Update March 21, 2012 Supplement dated March 21, 2012 to Prospectus dated April 29, 2011 Class February ROR YTD ROR Net Asset Value Net Asset Value per Unit A 0.8% 0.8% $43.9M B 0.7% 0.7% $436.4M Legacy 1 1.0% 1.2% $5.6M Legacy 2 1.0% 1.1% $16.0M Global 1 1.0% 1.4% $13.4M Global 2 0.9% 1.3% $28.0M Global 3 0.8% 1.0% $232.8M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The euro and Swiss franc posted strong gains against counterparts following the announcement of the new Greek debt plan.Rising consumer confidence in Germany also boded well for the euro and franc.The Japanese yen weakened sharply following reports the nation’s current account surplus had fallen to a 15-year low and on speculation of further monetary easing by the Bank of Japan. Energy:Crude oil prices rallied nearly 10% due to potential supply concerns stemming from ongoing tensions between Iran and Western nations. U.S. Energy Information Administration Reports showing increased petroleum byproduct production supported crude oil prices.Natural gas markets moved lower following decreased heating demand caused by this winter’s abnormally warm weather. Equities:U.S. equity markets moved higher to levels unseen since pre-2008 due to optimistic economic data and strong earnings reports from key U.S. firms. European and Asian markets moved higher as well, fueled by optimism surrounding Greece and strong industrial production data from the UK, Germany, and China. Fixed Income:Positive economic data and an overall positive outlook for the Eurozone weighed on the global debt markets, moving prices lower. Moody’s Investors Service downgraded several European nations near month-end, which had a bullish impact on the Bund markets and nearly offset early-month losses. Grains/Foods:Soybean prices rose after the release of strong U.S. grains export data and news the Chinese and U.S. governments had agreed to cooperate on farm trade.Wheat markets registered profits because of reports the Russian government was contemplating another grain export tax.Reports which showed depressed agriculture production in Brazil had a bullish effect on the sugar markets and drove prices over 12% higher. Metals:Precious metals posted gains due to a surge in safe-haven buying amidst tensions regarding the Iranian nuclear program.Speculation the U.S. government may begin another round of stimulus activity also added to precious metals profits. Base metals markets moved higher due to the Chinese government’s decision to ease lending policies and on the belief the signed Greek debt deal would help the ailing Eurozone economy. Sincerely, David Kavanagh President Enclosures Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended February 29, 2012 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) Change In Unrealized Income (Loss) Brokerage Commission -252,252 -455,487 Exchange, Clearing Fee and NFA Charges -57,082 -116,399 Other Trading Costs -686,203 -1,406,669 Change in Accrued Commission -4,638 -32,578 Net Trading Income (Loss) Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income/GP Guarantee for MFG Balances 0 0 Total Income (Loss) Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses/MFG Provision 0 0 Total Expenses Net Income (Loss) Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) Redemptions -17,768,760 -36,516,961 Balance at February 29, 2012 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to DateROR – Year to Date A 0.80% 0.80% B 0.75% 0.69% Legacy 1 1.00% 1.18% Legacy 2 0.98% 1.14% Global 1 0.96% 1.36% Global 2 0.94% 1.31% Global 3 0.79% 1.02% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
